Name: 2005/829/EC: Commission Decision of 24 November 2005 repealing Decisions 1999/355/EC and 2001/219/EC (notified under document number C(2005) 4500)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  agricultural policy;  Asia and Oceania;  marketing;  wood industry;  America;  trade
 Date Published: 2006-12-12; 2005-11-26

 26.11.2005 EN Official Journal of the European Union L 311/39 COMMISSION DECISION of 24 November 2005 repealing Decisions 1999/355/EC and 2001/219/EC (notified under document number C(2005) 4500) (2005/829/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Commission Decision 1999/355/EC of 26 May 1999 on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong) (2) and Commission Decision 2001/219/EC of 12 March 2001 on temporary emergency measures in respect of wood packing comprised in whole or in part of non-manufactured coniferous wood originating in Canada, China, Japan and the United States of America (3) have become obsolete since the relevant provisions are now set out in Directive 2000/29/EC. (2) Accordingly, in the interests of consistency and clarity of Community legislation, Decisions 1999/355/EC and 2001/219/EC should be repealed. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decisions 1999/355/EC and 2001/219/EC are repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19). (2) OJ L 137, 1.6.1999, p. 45. Decision as amended by Decision 99/516/EC (OJ L 197, 29.7.1999, p. 43). (3) OJ L 81, 21.3.2001, p. 39.